DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lulfing, US PGPub 2016/0167922 in view of Masumoto, JPH05178561 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    644
    492
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    478
    589
    media_image2.png
    Greyscale

Masumoto teaches a similar elevator system (see fig 1-3) including at least one rail module (1), which is arranged to correspond, in position, to the at least one carrier device (car) so as to have the at least one carrier device (car) to move by means of the at least one rail module (1). (claim 6)

wherein the at least one rail module (1) comprises at least N rails (see 4 sections in fig 1), which are arranged on a fixture surface (sidewall of hoistway), wherein N is a positive integer greater than 1. (claim 10)
comprising at least N fixing members (8,9), which are respectively connected to the at least N rails (1). (claim 11)
wherein the at least N rails (1) each have a first end (lower portion fig 1) an a second end (upper portion in fig 1) that are each provided with at least one connection member (18) – (see fig 1). (claim 12)
further comprising a correction device (22,23), which is connected to the at least N rails (1) to correct a position of the at least N rails (1). (claim 13)
further comprising at least one hoisting device (connected to 6), which hoists the at least N rails (1) for connection with each other with the at least one connection member (18). (claim 14)
It would have been obvious to provide the guide rail assembly described by Masumoto to the system disclosed by Lulfing in order to balance the hoisting structure and improve the system safety during building construction.
	Regarding claim 9, Lulfing in view of Masumoto disclose the suspension active dynamic carrier module according to Claim 6, wherein the at least one support device (as described above) comprises a structured arranged on at least one support frame, at least one ground surface, at least one building, at least one support post, or at least one mountain top and/or a fixture surface (see hatched connector in fig 3 with looped fixture).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654